Citation Nr: 1759645	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-27 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1962.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO denied the Veteran's claims for an increased (compensable) rating for service-connected residuals of colon cancer and for service connection for affective disorder, respectively.

In June 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In an October 2016 decision, the Board granted service connection for depressive disorder (claimed as affective disorder) and denied a compensable rating for residuals of colon cancer.  In this decision, the Board also found that the issue of entitlement to a TDIU had been raised by the evidence of record in connection with the claim for an increased rating for residuals of colon cancer, consistent with Rice v. Shinseki, 22 Vet. App. 446, 453 (2009), and remanded that issue to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance, to include any appropriate development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  A veteran is eligible for a schedular rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

In the instant case, the Veteran is in receipt of service connection for the following: major depressive disorder, rated 10 percent from December 18, 2013, and 50 percent from May 10, 2017; tinnitus, rated 10 percent; bilateral hearing loss, rated zero percent; and residuals of colon cancer, rated zero percent.  As such, his combined rating is 10 percent prior to December 18, 2013, 20 percent from December 18, 2013, and 60 percent from May 10, 2017.  As such, the Veteran fails to meet the threshold rating requirements of 38 C.F.R. § 4.16(a).  See 38 C.F.R. §§ 4.16(a), 4.25 (2017).  There is no basis to find that the disabilities resulted from common etiology or a single accident, or affect a single body system.  38 C.F.R. § 4.16(a)(2),(3).

Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  However, the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  In this case, the Board finds that such consideration is warranted.

The Board notes that, for purposes of entitlement to TDIU, marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16.  Generally, marginal employment is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Id.  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold.  This includes, but is not limited to "employment in a protected environment such as a family business or sheltered workshop."  Id.

In various statements, the Veteran has indicated that he is unemployable due to his service-connected disabilities.  See e.g., January 2012 and April 2015 Statements.  In a February 2016 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he earned a GED, completed four years of college, and had last worked full-time in insurance sales in March 1997.  He also indicated that, due to his service-connected disabilities, he became too disabled to work starting in March 1997.  He also indicated that he was currently self-employed, working 6 hours per week from October to December every year since 2010.  In a May 2017 statement, the Veteran explained that he worked in Medicare health plan enrollments at store locations (e.g., Ralph's supermarket) where health carrier booths are placed during the Annual Enrollment Period (AEP).  Additionally, in May 2012 and April 2017 VA hearing loss and tinnitus examination reports, the VA examiners noted that the Veteran's hearing loss and tinnitus impacted ordinary conditions of daily life, including ability to work.  Moreover, in a March 2017 letter, the Veteran's VA psychiatrist opined that due to the Veteran's service-connected major depressive disorder, "it is my medical opinion that the Veteran is unable to obtain and follow substantially gainful employment."  Furthermore, the Veteran's Social Security Administration disability records indicate that he was found to be unable to perform the requirements of full-time work due to, in part, a psychiatric disorder.   

Based on the above, especially the March 2017 letter from the Veteran's VA psychiatrist, the Board finds there is an indication in the evidence of record that the Veteran's service-connected disabilities would significantly interfere with his ability to secure or follow a substantially gainful occupation.  Although the Veteran is currently self-employed, the evidence of record reflects that such employment could be considered "marginal employment."  Therefore, the Board finds that a sufficient showing has been made to warrant remand of the claim for referral to the Director of Compensation Service for consideration of whether a TDIU is warranted on an extraschedular basis (to include whether the Veteran's employment is marginal).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer to the Director of Compensation Service the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b), to include consideration of whether the Veteran's employment is marginal.

2.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

